UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From Commission File Number:0-16454 CIMETRIX INCORPORATED Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6979 South High Tech Drive, Salt Lake City, Utah 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý Noo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the registrant's common stock as of November 1, 2013: Common stock, par value $.0001 - 45,042,006 shares CIMETRIX INCORPORATED FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2013 INDEX PART I Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred tax asset - current portion - Total current assets Property and equipment, net Goodwill Deferred tax asset - long-term portion - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock; $.0001 par value, 100,000,000 shares authorized, 45,042,006 and 45,567,006 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations ) ) Other income (expenses): Interest income - Gain on sale of property and equipment - - Interest expense - Other income - - Total other income (expenses), net Income (loss) before income taxes ) ) Provision for income taxes (benefit) ) - ) Net income (loss) $ ) $ $ $ Net income (loss) per common share: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements 4 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) from operating activities: Depreciation and amortization Stock-based compensation Gain on sale of property and equipment ) - Changes in operating assets and liabilities Accounts receivable Inventories - Prepaid expenses and other current assets - ) Deferred taxes ) - Accounts payable ) Accrued expenses ) ) Deferred revenue Net cash from operating activities Cash flows from investing activities: Proceeds received from deposits - Proceeds from sale of property and equipment Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments for repurchase of common stock ) - Net cash used in financing activities ) - Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Cash Flow Information Nine Months Ended September 30, Cash paid for interest $
